Citation Nr: 0528709	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  97-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
genitourinary disorder, including a kidney disorder and left 
varicocele.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disorder.

3.  Entitlement to an increased (compensable) evaluation for 
a chalazion of the left eye.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September July 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March and September 1996 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

The Board finds that additional action is required before it 
can adjudicate the issues of whether new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for a genitourinary 
disorder, including a kidney disorder and left varicocele, 
and a low back disorder. The Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA. The VCAA also requires the 
VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

In this case, the Board notes that while the veteran has been 
afforded VCAA notice for other claims, VCAA notice has not 
been specifically provided regarding the reopening of claims 
based on new and material evidence.  Accordingly, this 
procedural error must be addressed prior to final appellate 
review.  

In addition, subsequent to certification of the case to the 
Board the veteran's representative forwarded a request from 
the veteran for a "personal hearing on issues on appeal."  
A review of the claims folder reflects that the veteran has 
made several prior requests for a personal hearing at the RO 
and before the Board and has been scheduled for hearings on 
several occasions but has subsequently withdrawn the 
requests.  On one occasion, he withdrew his appeal in 
conjunction his request for a hearing but then "withdrew" 
his withdrawal.  The record reflects that the veteran has 
been found to be incompetent to handle his own funds, in part 
due to dementia.  In light of this past history, it is not 
clear whether the veteran is truly seeking a hearing at the 
RO.  However, this matter should be clarified prior to return 
of the case to the Board.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.	The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), and 
implementing regulations, 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) 
(2003). The RO should ensure that 
the appellant has been properly 
advised of (a) the information 
and evidence not of record that 
is necessary to substantiate the 
claim, (b) the information and 
evidence that VA will seek to 
provide, (c) the information and 
evidence that the appellant is 
expected to provide, (d) and that 
the claimant provide any evidence 
in the claimant's possession that 
pertains to the claim (s).       

2.	The RO should contact the veteran 
through his representative to 
determine if he desires a hearing 
at the RO.  If so, such hearing 
should be scheduled.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 
 
 
 

